DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 12, the phrase "preferably" renders claims 12-16 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 13 recites the limitation "the optional further feed pipe" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irie et al (2007/0041796).
	Irie et al disclose a method and apparatus for forming pulverulent polymer powder by comminuting the polymer in a comminuting device (paragraph 0038), adding a release agent (adhesion block) to the comminuting device during the comminuting step (paragraphs 0040 and 0199-204), and screening the powder to a desired distribution range (paragraphs 0050-0052).  The release agent can be a surfactant (paragraphs 0123 and 0130).  The comminuting device is a mill (Fig. 3).  The screening device is mechanically moved (vibrated) (paragraphs 0272-0273).  The release agent can be at most 5 wt% and at least 0.1 wt% (paragraph 0124).

Claim(s) 1, 5- 9, 12, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwart (6,428,733).
	Zwart discloses forming thermoplastic powder by introducing thermoplastic polymer (column 4, lines 16-30) into a comminuting device (mill, column 4, 31-56) along with additives including a release agent (column 3, lines 48-53), comminuting the materials (column 5, lines Zwart discloses forming thermoplastic powder by introducing thermoplastic polymer (column 4, lines 16-30) into a comminuting device (mill, column 4, 31-56) along with additives including a release agent (column 3, lines 48-53), comminuting the materials (column 5, lines 8-65) and .

Claim(s) 1, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al (2014/0167299).
	Herbert et al disclose a method and apparatus for forming polymer powder having a release agent (anticaking/antiblocking agent) in which the polymer material is comminuted in a spray tower to which release agent is added and the powder is screened (sieved).  See Figs 1-2 and Examples 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie et al (2007/0041796).
	Irie et al is described above.  The release agent being hydrophobic would have been obvious to one of ordinary skill in the art because if it were not any moisture in the air absorbed by the release would have the possibility of causing the powder to agglomerate and thus nullify the anti-stick property for which it is used.  The melting point difference between the release .

Claims 2-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zwart (6,428,733).    
Zwart is described above. The choice of the release agent as a surfactant, wax or metallic soap would have been obvious to one of ordinary skill in the art because these are well known materials for this use. The release agent being hydrophobic would have been obvious to one of ordinary skill in the art because if it were not any moisture in the air absorbed by the release would have the possibility of causing the powder to agglomerate and thus nullify the anti-stick property for which it is used.  The melting point difference between the release agent and the polymer and the Shore A hardness of the polymer is dependent upon the specific materials chosen.   Choosing the material would have been with the skill of one of ordinary skill in the art. 

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al (2014/0167299) in view of English et al (5,938,994).
Herbert et al is described above.  The release agent of Herbert et al is not supplied been the spray nozzle and the outlet.  However, it would have been obvious to one of ordinary skill in the art to supply the release agent between the spray nozzle and the outlet because it is considered a design choice as to where the release agent is supplied as long as it is before the droplets solidify as evidenced by English et al (column 4, lines 45-50).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Polastri et al disclose using a mechanical mill and then classifying the particles formed.
Louks, Malucelli et al and Jurkovic et al disclose ways of applying anti-sticking agents to particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/            Primary Examiner, Art Unit 1754